Case 1:12-cr-00626-ER Document 360 Filed 07/29/19 Page 1of1

MICHAEL H. SPORN

ATTORNEY AT LAW
299 BROADWAY

NEW YORK, NEW YORK 10007
TELEPHONE FACSIMILE

(212) 791-1200 (212) 791-3047
mbsporn@gmail.com

 

July 29, 2019

Hon. Edgardo Ramos

United States District Judge
Southern District of New York
40 Foley Square

New York, New York 10007

Re: United States v. Glenn Thomas
Ind. No. 12 Cr 626 (ER)

Dear Judge Ramos:

The Court has scheduled a status conference for August 9, 2019 in connection with my
letter of July 22" requesting the appointment of new counsel for Mr. Thomas. Unfortunately I
am away then. I understand after consulting with your Honor’s courtroom deputy that the
earliest date to reschedule this matter when the parties and the Court are available is September
4, 2019. Thank you for your consideration of this matter.

 

Michael H. Sporn

MHUS/ss
Cc: Christopher Clore, Esq.
Glenn Thomas, 66151-054
